Exhibit 23.1 Consent of Independent Registered Public Accounting Firm CompuCredit Holdings Corporation Atlanta, Georgia We hereby consent to the incorporation by reference in the Registration Statements on Form S-4 (No. 333-159456), and Form S-8 (No. 333-150988-99, 333-117960-99, 333-117959-99 and 333-62012-99) of CompuCredit Holdings Corporation of our report dated March 5, 2011, relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K. /s/ BDO USA, LLP Atlanta, Georgia March 5, 2011
